914 F.2d 248Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Katrina G. MOLAKE, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 89-2670.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1990.Decided Sept. 10, 1990.

Appeal from the United States Tax Court.  Arthur L. Nims, III, Chief Judge.  (Docket No. 88-23162)


1
Katrina G. Molake, appellant pro se.


2
Gary R. Allen, Chief, Mary Frances Clark, Ann Belanger Durney, Stuart Evan Horwich, Tax Division, United States Department of Justice, Washington, D.C., for appellee.

USTC

3
DISMISSED.


4
Before K.K. HALL, MURNAGHAN and WILKINS, Circuit Judges.

PER CURIAM:

5
Appellant Katrina G. Molake complains that the Tax Court decision dismissing her petition insofar as it challenged a deficiency notice for taxable years 1983, 1984, and 1985 was in error.  Because the Tax Court retains jurisdiction over the remainder of Molake's petition challenging a deficiency notice for taxable year 1981, we dismiss this appeal as interlocutory.


6
In Estate of Yaeger v. Commissioner, 801 F.2d 96 (2d Cir.1986), the Second Circuit decided the issue of whether appellate jurisdiction extended to an order of the Tax Court which disposed of fewer than all of the tax years which were the subject of the Tax Court petition.  Citing policies of judicial economy, unnecessary delay, and increased confusion as to when appeals must be taken, the court decided that a court of appeals lacked jurisdiction to hear such an appeal.  We find the court's reasoning to be persuasive and accordingly dismiss Molake's interlocutory appeal for want of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


7
DISMISSED.